Title: To Thomas Jefferson from Benjamin Smith Barton, 25 October 1796
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia, October 25th 1796.
                    
                    Your letter has come safe to hand. I am extremely glad to learn, that a number of the bones of the newly-discovered animal have been already  discovered. I wish greatly to see your account of them. I find, by late inquiry, that the 4th vol. of the Transactions will not be published in less than two months.
                    As you request it, I shall retain the money (sixty dollars) lent to me, for the purpose which you mention. Several things, in the literary way, have made their appearance within the last year. These I shall not fail to transmit to you, by some safe conveyance. Have you seen a posthumous work, attributed to Condorcet, on the progress of the human mind? In many respects, it has, I think, great merit. Dr. Priestley has kindly lent to me the great work of Pallas, on the languages of all nations. This will enable me to discover what resemblances actually do subsist between the American languages and those of Northern-Asia. Of this great work, I have the first and second parts (two large quartos). As the empress has sent Mr. Pallas still farther north than Petersburgh, I fear the work will never be finished. He has not given any specimens of the languages of the American nations.
                    Some very interesting articles, which were taken out of an ancient tumulus, north of the Ohio, have been presented to the Philosophical Society. My account of, and conjectures concerning, these articles have been printed. I shall take the liberty of sending you a copy, by a safe conveyance.
                    Mrs. Rittenhouse requests me to present her compliments to you. I am, Dear Sir, with the greatest respect, Your most obedient & most humble servant, &c.
                    
                        B. S. Barton
                    
                